DETAILED ACTION
Notices to Applicant
This communication is a Non-Final Office Action in response to the amendment filed 11/17/2020. Claims 21 and 27 as filed 04/14/2020 are currently pending and have been addressed below. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.
Priority
The present application claims the benefit of U.S. Provisional Patent Application No. 62/056,820 filed 09/29/2014.
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 26 has been renumbered 27.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 21 and 27 are drawn to a system for collecting, analyzing, and displaying healthcare data, which is within the four statutory categories (i.e. machine).
Independent Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 21 recites receiving data from one or more sources, analyzing the data to define and assign it accordingly, and displaying the results of the data analysis.
Independent Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In particular, Claim 21 recites the following limitations that are directed to an abstract idea: […] accept, […], information from one or more sources; select, […], one or more population units from the information to provide a selected group; define, […], the one or more selected population units from the selected group according to an enhanced comorbidity index to provide an enhanced comorbidity group, […]; assign, […], two or more values of each chronic disease from the predetermined Table of Figure 2 incorporated by reference to each population unit of the enhanced comorbidity group when the population unit has one or more chronic diseases listed in the predetermined Table of Figure 2 2incorporated by reference; add, […], the two or more values of all chronic diseases for each population unit to obtain a combined value; and generate, […] comprising a monetary value associated with the combined value for each population unit, the monetary value representing use of hospitalization healthcare resources by each population unit; […] visually depicting […]. 
These limitations amount to collecting, analyzing, and displaying healthcare data, which, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting "a non-transitory computer-readable storage medium storing an executable program," "one or more processors," "a graphical user interface," and “one or more displays,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the "a non-transitory computer-readable storage medium storing an executable program," "one or more processors," "a graphical user interface," and “one or more displays,” language, accepting information from one or more sources, selecting one or more population units from the information to provide a selected group; defining the one or more selected population units from the selected group according to an enhanced comorbidity index to provide an enhanced comorbidity group, assigning two or more values of each chronic disease from the predetermined Table of Figure 2 to each population unit of the enhanced comorbidity group when the population unit has one or more chronic diseases listed in the predetermined Table of Figure 2; adding the two or more values of all chronic diseases for each population unit to obtain a combined value; and generating a display comprising a monetary value associated with the combined value for each population unit, the monetary value representing use of hospitalization healthcare resources by each population unit, in the context of this claim encompasses 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of using "a non-transitory computer-readable storage medium storing an executable program," "one or more processors," "a graphical user interface," and “one or more displays,” to perform the collecting, analyzing, and displaying limitations. The addition elements in these steps are recited at a high-level of generality (i.e., "a non-transitory computer-readable storage medium storing an executable program," "one or more processors," "a graphical user interface," and “one or more displays,” as they relate to a general purpose computers (Application Specification, Page 22 Lines 8-21)) such that they amount to no more than mere instructions to apply the abstract idea using generic computer components. See MPEP 2106.05(f). Further, the limitation for generating graphical user interface that is displayed amounts to adding insignificant extra-solution activity to the abstract idea. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using "a non-transitory computer-readable storage medium storing an executable program," "one or more processors," "a graphical user interface," and “one or more displays,” to perform the collecting, analyzing, and displaying limitations amounts to no more than mere instructions to apply the exception using generic computer components and adding See MPEP 2106.05(f)-(g). The claim is not patent eligible.
Dependent claim 27 includes limitations of the independent claim and is directed to the same abstract idea as discussed above and is incorporated herein. The dependent claim is rejected under 35 U.S.C. § 101 because it is directed to non-statutory subject matter. This additional claim recites what the data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and displaying healthcare data. Furthermore, the claim does not recited any further combination of elements, and thus, does not integrate the claims into a practical application nor indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claim is rejected under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. Patent Application Pub. No. 2014/0108044 A1 (hereinafter "Reddy et al.") in view of Mary E. Charlson et al., The Charlson comorbidity index is adapted to predict costs of chronic disease in primary care patients, Journal of Clinical Epidemiology, Volume 61, Issue 12, 2008, Pages 1234-1240 (hereinafter “Charlson et al.”),
RE: Claim 21 (Currently Amended) Reddy et al. teaches the claimed:
21. (Currently Amended) A system for generating a predicted cost of hospitalization healthcare resources for a population unit, the system comprising: a. a non-transitory computer-readable storage media storing an executable program; b. the executable program causing one or more processors to[[;]]: ((Reddy et al., [0031], [0032], [0104]) (a non-transitory computer readable medium encoded with computer readable instructions determines a plurality of patients’ health risk score and forecasts healthcare cost)) 
i. accept, by the one or more processors, information from one or more sources ((Reddy et al., [0038]) (a population’s clinical data is obtained from a plurality of patients and may be obtained from electronic health records over a period of time))
ii. select, by the one or more processors, one or more population units from the information to provide a selected group 
iii. define, by the one or more processors, the one or more selected population units from the selected group according to an enhanced comorbidity index to provide an enhanced comorbidity group, the enhanced comorbidity index defined according to a [a predetermined table], wherein the enhanced comorbidity index includes chronic diseases and a value associated with each chronic disease, each value based on a cost per year of hospitalization healthcare resources for that disease, wherein a higher assigned value corresponds to a greater cost per year of the hospitalization healthcare resources relative to a lower assigned value ((Reddy et al. [0019], [0055], [0060]) (a health risk score or state of health score indicates the risk of hospitalization due to a chronic disease, i.e. population unit, such as diabetes, coronary heart disease, asthma, etc.; predetermined disease models are applied to the clinical data related to calculate a health risk score e.g. a particular patient may be diagnosed with diabetes and CHD and the respective predetermined models are applied to the patient data to determine a health risk score; a high risk score related to a chronic disease may indicate relatively poor health of a patient, and thus, a relatively high risk of hospitalization due to the chronic disease; a low health risk score may indicate relatively good health of a patient and thus a relatively low risk of hospitalization due to the chronic disease; for each chronic disease, a calculated guidelines baseline value is used as calculating the health risk score));
iv. assign, by the one or more processors, two or more values of each chronic disease [from a predetermined table] to each population unit of the enhanced comorbidity group when the population unit has one or more chronic diseases [from a predetermined table] ((Reddy et al., [0055], [0057], [0060]) (the health risk score for a patient diagnosed with chronic diseases may be calculated by adding chronic disease model scores for chronic diseases for which a particular patient is diagnosed; for patients not diagnosed with a chronic disease, a zero score is assigned));
v. add, by the one or more processors, the two or more values of all chronic diseases for each population unit to obtain a combined value (Reddy et al., [0055], [0060]) (the health risk score for a patient diagnosed with chronic diseases may be calculated by adding chronic disease model scores for chronic diseases for which a particular patient is diagnosed; for patients not diagnosed with a chronic disease, a zero score is assigned; the health risk score for a patient diagnosed with diabetes may be calculated using guidelines provided in a table, a combined value score is generated by adding values from the table for each condition met by the patient)); and
vi.  generate, by the one or more processors, a graphical user interface comprising a monetary value associated with the combined value for each population unit, the monetary value representing use of hospitalization healthcare resources by each population unit ((Reddy et al. [0035], [0074], [0100], [0104], Fig 9) (system contains a display employing a graphical user interface; the weighted composite health risk score for a chronic disease may be calculated using an average annual cost to treat a patient diagnosed with the chronic disease; illustrative display of a relationship between average costs incurred per patient and the composite health  risk score that may be recorded in a lookup table; health risk scores related to the average cost of hospitalization due to the chronic disease and the frequency of hospitalization; determine an impact of the weighted health risk scores on the healthcare costs));
c. one or more displays for visually depicting the graphical user interface ((Reddy et al. [0035], [0074], [0100], [0104], Fig 9) (system contains multiple display windows employing a graphical user interface; the weighted composite health risk score for a chronic disease may be calculated using an average annual cost to treat a patient diagnosed with the chronic disease; illustrative display of a relationship 
Reddy et al. fails to explicitly teach, but Charlson et al. teaches the claimed: 
[…] the enhanced comorbidity index defined according to a predetermined Table of Figure 2 incorporated by reference, wherein the enhanced comorbidity index includes chronic diseases and a value associated with each chronic disease […] ((Charlson et al., Pg. 1235, Col. 2, Lines 11-21; Table 3) (Charlson comorbidity index adapted to predict total yearly costs of care; index includes chronic diseases and a value associated with each chronic disease wherein the total score is calculated by adding the weights)).
Although Reddy et al. and Charlson et al. fail to explicitly teach the literal weighted values of “the predetermined Table of Figure 2 incorporated by reference”, these are descriptors of data stored in a data list; hence, they are nonfunctional descriptive material and as such are not patentably significant (see: In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). Cf. In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability)). Reddy et al. in view of Charlson et al. teach functionally equivalent utilization of substantially similar descriptors of data, determined in predictive modeling to represent weighted healthcare costs of a population, in predetermined tables and aggregating the values to determine a total predicted cost of a population (See Reddy et al. [0060], and Charlson et al. Table 3). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the Charlson et al. comorbidity index wherein each chronic disease has a weighted value associated with an predicted total yearly cost of care and adding the values to calculate a total score and total predicted yearly cost of care as taught by Charlson et al. within the method and system for predicting hospitalization cost burdens utilizing a chronic condition scoring model and table using values 
RE: Claim 27 (New) Reddy et al. and Charlson et al. teach the claimed: 
26. (New) The system for generating a predicted cost of hospitalization healthcare resources for a population unit according to claim 21, wherein the combined value of 0-1 identifies the cost per year of $3,300 for the population unit, the combined value of 2-3 identifies the cost per year of $6,200 for the population unit, the combined value of 4 identifies the cost per year of $8,200 for the population unit, the combined value of 5-7 identifies the cost per year of $13,200 for the population unit, and the combined value of greater than 8 identifies the cost per year of $27,000 for the population unit ((Charlson et al., Pg. 1235, Col. 2, Lines 11-21; Pg. 1236, Col 2, Lines 12-15; Table 3) (Charlson comorbidity index adapted to predict total yearly costs of care; index includes chronic diseases and a value associated with each chronic disease wherein the total score is calculated by adding the weights; Patients with higher comorbidity incurred higher individual yearly costs e.g. $4,317 with a score of 2, $5,986 with a score of 3, $13,326 with score greater than 7)).
Although Reddy et al. and Charlson et al. fail to explicitly teach the literal weighted values correlated to the literally monetary values of the instant claims, these are descriptors of data stored in a data list; hence, they are nonfunctional descriptive material and as such are not patentably significant (see: In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). Cf. In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not See Reddy et al. [0060], Fig 9, and Charlson et al. Lines 12-15; Table 3). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the Charlson et al. comorbidity index wherein each chronic disease has a weighted value associated with an predicted total yearly cost of care and adding the values to calculate a total score and total predicted yearly cost of care as taught by Charlson et al. within the method and system for predicting hospitalization cost burdens utilizing a chronic condition scoring model and table using values generated by chronic condition models for selected groups based on a population as taught by Reddy et al. with the motivation of use prospectively acquired data to determine the predictors of the cost of care of a large cohort of primary care patients by using computerized electronic medical records to construct a model that identifies the demographic and clinical features (including specific chronic illnesses, comorbidity, and medications due to its important in determining hospital costs (Charlson et al., Pg. 1235, Col 1, Lines 3-16). 
Response to Arguments
Applicant's arguments filed 04/14/2020 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 04/14/2020.
In the remarks, Applicant argues in substance that: 
Regarding the 101 rejection of claims 1-7 and 10-26, the claims are not recite the abstract idea of a “Mental Process,” and further, the limitation of the indexed “Table of Figure 
Regarding the 103 rejection of claims 21 and 26, Soto et al., Reddy et al., Myers and Moore as respectively applied fail to teach the index of the Table of Figure 2.
In response to Applicant’s argument that (a) regarding the 101 rejection of claims 21 and 27, the claims do not recite the abstract idea of a “Mental Process,” and further, the limitation of the indexed “Table of Figure 2” integrates the claim into a practical application: Examiner respectfully disagrees.  
First, Claim 21 is directed to receiving data from one or more sources, analyzing the data to define and assign it accordingly, and displaying the results of the data analysis. These limitations amount to collecting, analyzing, and displaying healthcare data, which, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting "a non-transitory computer-readable storage medium storing an executable program," "one or more processors," "a graphical user interface," and “one or more displays,” nothing in the claim element precludes the step from practically being performed in the mind. These limitations encompasses the user manually collecting information from one or more sources, analyzing the information through selecting, defining, and assigning of values according to an index, and displaying the results of the analysis but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Second, with regard to additional elements of the claim which individually or in combination integrate the claim into a practical application, Examiner respectfully submits that the limitation of the indexed “Table of Figure 2” fails to amount to an additional element such that the claim is integrated 
For at least these reasons and as applied in the above Office Action, Examiner respectfully maintains the 101 rejection of independent claim 21 and new dependent claim 27. 
In response to Applicant’s argument that (b) regarding the 103 rejection of claims 1-7 and 10-26, Applicant argues that Soto et al., Reddy et al., Myers, and Moore as respectively applied fail to teach a the comorbidity index comprising the list of diseases and conditions and associated values as defined by the Table of Figure 2 of independent claims 21 and 27: Examiner respectfully disagrees. 
Examiner respectfully submits that independent claims 21 and 27 are anticipated by the obvious combination of previously cited reference Reddy et al. in view of newly cited reference Charlson et al. Examiner respectfully submits that teaches a health risk score or state of health score that indicates the risk of hospitalization due to a chronic disease such as diabetes, coronary heart disease, asthma, etc. utilizing predetermined disease models applied to the related clinical data to calculate the health risk score wherein a relatively high risk of hospitalization due to the chronic disease is associated with a high health risk score while a low health risk score may indicate relatively good health of a patient and thus a relatively low risk of hospitalization due to the chronic disease. See Reddy et al., [0019], [0055], [0057], [0060]. The illustrative example of Reddy et al., shows the application of baseline values for particular chronic diseases toward a particular patient. In this example, Reddy et al., applies the values for chronic See Reddy et al., [0060], Table 1. Analogous to the instant application, the scoring model of Reddy et al. is applied to reflect a cost burden of healthcare resources related to healthcare cost data associated with a score generated from the chronic conditions. See Reddy et al., [0104]. While Reddy et al., does not explicitly teach the literal comorbidity index as defined by the Figure of Table 2 of the instant application, Examiner respectfully submits that in obviously combination with Reddy et al., newly cited reference Charlson et al. (2008) discloses a direct variation of the comorbidity index related to yearly costs. See Charlson et al., Table 3. 
To clarify the rejection, although Reddy et al. and Charlson et al. fail to explicitly teach the literal weighted values of “the predetermined Table of Figure 2 incorporated by reference”, these are descriptors of data stored in a data list; hence, they are nonfunctional descriptive material and as such are not patentably significant (see: In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). Cf. In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability)). That is, the data within the Table of Figure 2 is nonfunction in how the system of claim 21, and analogously the systems of Reddy et al. in view of Charlson et al., are performed. Reddy et al. in view of Charlson et al. teach functionally equivalent utilization of substantially similar descriptors of data, determined in predictive modeling to represent weighted healthcare costs of a population, in predetermined tables and aggregating the values to determine a total predicted cost of a population (See Reddy et al. [0060], and Charlson et al. Table 3). 
For at least these reasons and as applied in the above Office Action, Examiner respectfully submits and maintains the 103 rejection of independent claim 21 and new claim 27. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Pub. No. 2005/0159985 A1 teaches generating a cost report using comparison methodology based on disease severity index scores ([0032]); and
U.S. Patent Application Pub. No. 2008/0015891 A1 teaches a chronic cost by assessing a chronic healthcare impact index of a patient by identifying a disease of the patient ([0013]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181.  The examiner can normally be reached on 7:30 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.M.B./Examiner, Art Unit 3626             

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626